Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-28-2006

USA v. Knighton
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1935




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Knighton" (2006). 2006 Decisions. Paper 1527.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1527


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-1935


                           UNITED STATES OF AMERICA

                                               Appellee

                                          v.

                                 IZIAH KNIGHTON

                                               Appellant


                     Appeal from Judgment of Sentence Entered
                           in the United States District Court
                        for the Middle District of Pennsylvania
                             at Criminal No. 04-cr-00372-1
                District Judge: The Honorable Christopher C. Conner


                     Submitted Under Third Circuit LAR 34.1(a)
                                 January 13, 2006

             Before: BARRY, AMBRO and ALDISERT, Circuit Judges

                              (Filed February 28, 2006)


                             OPINION OF THE COURT


ALDISERT, Circuit Judge.


      This appeal by Iziah Knighton from a sentence imposed after a guilty plea requires
us to decide whether the District Court: (1) properly applied the Sentencing Guidelines

provision that allows a two-level enhancement for carjacking; (2) used the proper

standard in finding the facts meriting such an enhancement; and, (3) in considering the

sentencing factors listed at 18 U.S.C. § 3553(a), properly stated the reasons for its

pronounced sentence. Because Knighton contends that his sentence was imposed both in

violation of law and as a result of an “incorrect application of the sentencing guidelines,”

we have jurisdiction to hear the instant appeal pursuant to 18 U.S.C. § 3742(a)(1) & (2).

We will affirm.

                                              I.

       Because the parties are familiar with the proceedings in the District Court and as

Knighton is only appealing his sentence and not the underlying conviction, our recitation

of the facts will focus on the sentencing proceedings. On December 16, 2004, Iziah

Knighton pled guilty to one count of bank robbery, punishable under 18 U.S.C. § 2113(a).

His sentencing hearing was held on March 18, 2005, approximately two months after the

United States Supreme Court issued its landmark decision in United States v. Booker, 543
U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

       A violation of 18 U.S.C. § 2113(a) carries with it a statutory maximum of 20 years

imprisonment. The Court imposed a prison term of 70 months, which includes a two-

level enhancement for carjacking, in accordance with the sentence recommended by the

advisory Sentencing Guidelines. In enhancing Knighton’s sentence, the Court reviewed

and adopted the findings of the Probation Office’s Presentence Report, which concluded

                                              2
that “the defendant took a motor vehicle from the presence of another by force, violence,

or intimidation” in the course of the bank robbery. This constitutes a carjacking under the

Guidelines. U.S.S.G. § 2B3.1, Application Note 1. The Presentence Report therefore

recommended a two-level increase in Knighton’s sentencing offense level pursuant to

U.S.S.G. § 2B3.1(b)(5). Including this finding, Knighton’s Total Offense Level was 23,

and his corresponding criminal history category was IV. The resulting sentencing range

was 70 to 87 months. Without the two-level enhancement, Knighton’s sentencing range

would have been between 57 and 71 months.

       Before the District Court, Knighton objected to the Court’s enhancement of his

sentence for carjacking and the Court’s alleged use of the preponderance of the evidence

standard in finding the facts meriting the carjacking enhancement. The District Court

overruled those objections. Those issues are therefore preserved for review. Knighton

did not object to the manner in which the sentencing judge pronounced the reasons

supporting its prescribed sentence. This appeal of the sentence followed.

                                              II.

       We exercise plenary review over a district court’s interpretation of the Sentencing

Guidelines. United States v. Bernard, 373 F.3d 339, 341 (3d Cir. 2004). We review a

district court’s findings of fact supporting a specific sentence for clear error. United

States v. Cooper, 394 F.3d 172, 176 (3d Cir. 2005). If a defendant does not object to a

sentencing court’s failure to properly articulate the reasons for the sentence it is

pronouncing, we then review the issue for plain error. See United States v. Davis, 407

                                               3
F.3d 162, 164 (3d Cir. 2005). Ultimately, we review a sentencing decision for

reasonableness. Booker, 125 S. Ct. at 767.

                                               III.

         First, Knighton objects to the District Court’s imposition of a two-level

enhancement for carjacking, as prescribed by U.S.S.G. § 2B3.1(b)(5), when the Court

failed to find that Knighton had the intent to “cause death or serious bodily harm” during

the course of the theft. We reject this contention. Appellant conflates carjacking as

defined in the Sentencing Guidelines, which lack an intent requirement, with the

definition of carjacking in the federal criminal statute, 18 U.S.C. § 2119, which requires

proof of intent as an essential element of the crime.1

         The Federal Sentencing Guidelines state that if a robbery involves a carjacking,

then the recommended offense level shall be increased by two levels. U.S.S.G. §

2B3.1(b)(5). The Application Notes to Sentencing Guidelines § 2B3.1(b)(5) define

carjacking as: “the taking or attempted taking of a motor vehicle from the person or

presence of another by force and violence or by intimidation.” The Application Notes




1
    Section 2119 states:

         Whoever, with the intent to cause death or serious bodily harm[,] takes a motor
         vehicle that has been transported, shipped, or received in interstate or foreign
         commerce from the person or presence of another by force and violence or by
         intimidation, or attempts to do so, shall . . .

18 U.S.C. § 2119 (2005) (emphasis added).

                                                4
are designed to assist sentencing courts in interpreting and applying the Guidelines,2

U.S.S.G. § 1B1.7, and they are authoritative “unless [they violate] the Constitution or a

federal statute, or [are] inconsistent with, or a plainly erroneous reading of, that

guideline.” Stinson v. United States, 508 U.S. 36, 38 (1993). Absent a constitutional or

statutory conflict, the Sentencing Guidelines provisions, as interpreted by the Application

Notes, control the computation of the recommended Guidelines sentence. See United

States v. Morris, 139 F.3d 582, 584 (8th Cir. 1998) (stating that, absent a conflict, the

Guidelines shall be dispositive for sentencing).

       Knighton argues that U.S.S.G. § 2B3.1(b)(5) is a shorthand version of the federal

carjacking statute, 18 U.S.C. § 2119, and was not meant to overrule the statutory

definition of carjacking that requires a showing of intent. The natural course of his

argument requires us to conclude that the terms of 18 U.S.C. § 2119 control the definition

of carjacking, with the Application Notes to U.S.S.G. § 2B3.1(b)(5) then becoming

superfluous. We decline this interpretation.

       The Guidelines’ definition of carjacking is a wholly separate definition of

carjacking, applicable independent of 18 U.S.C. § 2119. The Application Notes do not

state that their definition of carjacking tracks the elements of the carjacking statute and



2
  The Guidelines themselves warn that a “[f]ailure to follow such commentary could
constitute an incorrect application of the guidelines, subjecting the sentence to possible
reversal on appeal. See 18 U.S.C. § 3742.” U.S.S.G. § 1B1.7 (citing the statutory
provision giving Courts of Appeals jurisdiction to review sentences where the Sentencing
Guidelines were incorrectly applied).

                                               5
there is no indication that the Sentencing Commission intended for the terms of the statute

to control the definition. Where the Sentencing Commission decides to incorporate the

terms of a corresponding federal statute it knows how to do it. See United States v. Bates,

213 F.3d 1336, 1340 (11th Cir. 2000) (stating that if “the Sentencing Commission had

intended the definition of carjacking for purposes of U.S.S.G. § 2B3.1 to mirror [18

U.S.C. § 2119], it would amend it to refer specifically to the carjacking statute”). It

explicitly references those terms, with usage instructions, in either the Guidelines

provision itself or the applicable commentary. See id. (citing U.S.S.G. § 2A3.4(a)(2)

(stating explicitly in the Guidelines provision itself that the requirements of a

corresponding statute controls); U.S.S.G. § 2A6.2, Comment 1 (stating in the comments

that a corresponding statutory section controls)). The Commission did not do this here;

rather, it merely cross-referenced U.S.S.G. § 2B3.1 with 18 U.S.C. § 2119 in the

commentary and provided no further guidance. Accordingly, the District Court did not

err by failing to find that Knighton had the intent to “cause death or serious bodily harm”

when enhancing his sentence under U.S.S.G. § 2B3.1(b)(5).

                                              IV.

       Second, Knighton argues that, in violation of Booker, the Court found the facts

supporting the carjacking enhancement by a preponderance of the evidence and not

beyond a reasonable doubt. Knighton is incorrect. Even if Booker does require

sentencing courts to find enhancing facts beyond a reasonable doubt, which we do not

decide, the Court here found the facts under that higher standard. In the sentencing

                                              6
hearing the Court stated:

       I think I should add for what its worth that although I feel certain that the
       sentencing enhancement has been proven by a preponderance of the evidence,
       I also feel that it has been proven beyond a reasonable doubt. So I think under
       either standard that sentence that, [sic] enhancement would apply.

Knighton’s argument is therefore groundless.

                                              V.

       Third, Knighton contends that the Court erred by failing to specifically articulate

its consideration of each of the factors listed at 18 U.S.C. § 3553(a). We do not agree.

Pre-Booker, district courts were not required to address individually the § 3553(a) factors

in setting sentence. See United States v. Dorrough, 84 F.3d 1309, 1311 (10th Cir. 1996)

(“There is no requirement that the district court make specific findings regarding each of

the [§ 3553(a) factors] as long as it states the reasons for its actions.”). Booker has not

altered this standard. United States v. Cooper, No. 05-1447, slip op. at 12 (3d Cir. Feb.

14, 2006) (citation omitted) (“Nor must a court discuss and make findings as to each of

the § 3553(a) factors if the record makes clear the court took the factors into account in

sentencing.”). Rather, the record must indicate that sentencing court gave meaningful

consideration to the § 3553(a) factors and that it addressed all arguments raised by the

parties that rest upon “a ground of recognized legal merit (provided it has a factual

basis).” Id. at 12 (citing United States v. Cunningham, 429 F.3d 673, 679 (7th Cir.

2005)). We require nothing more.

       The Court in this case did consider the § 3553(a) factors in conjunction with the


                                              7
sentence calculated under the Guidelines. The record shows that it explicitly said it did.

First, the Court stated that it reviewed and adopted the Presentence Report, which

addresses the considerations of § 3553(a). Second, during the sentencing hearing, the

Court explained its consideration of § 3553(a):

       The sentence imposed satisfies the purposes set forth in Title 18 of the United
       States Code, Section 3553(a), including the necessity of deterrence and just
       punishment, promotion of respect for the law, protection of the public,
       avoidance of unwanted disparities, and assurance of correctional treatment for
       the defendant, and restitution to any victims of the offense, and reflects full
       consideration of all factors relevant to the sentencing determination, including
       the nature and seriousness of the offense, the history and characteristics of the
       defendant, the kinds of sentences available, and the advisory range and
       policies prescribed by the United States Sentencing Commission.

Moreover, the Court stated its reasons for the sentence it was imposing as follows:

       Mr. Knighton, it’s clear to me that the act you committed was an act of
       stupidity under all the circumstances. It’s also clear to me that you have a
       supportive family and that there is a good possibility that your conduct will not
       be repeated. Under the circumstances my inclination is to give you a sentence
       at the low end of the guidelines range. Pursuant to the Sentencing Reform Act
       of 1984, it is the judgment of the court that the defendant, Iziah Knighton, is
       hereby committed to the Bureau of Prisons to be imprisoned for a term of 70
       months.

       We disagree with Knighton’s implication that these statements are boilerplate and

that more analysis is needed. Aside from his objections to both the Court’s treatment of

the carjacking enhancement at sentencing and the burden of proof for sentencing

enhancements, which were adequately dealt with by the Court, Knighton raised no other

grounds at sentencing that arguably possess a recognized legal or factual basis for




                                              8
supporting a different sentence.3 Accordingly, we determine that these statements more

than satisfy the requirements of Booker because they indicate both the Court’s rationale

for the sentence it is prescribing and its meaningful consideration of the § 3553(a) factors.

                                            VI.

       We have considered all contentions presented by the parties and conclude that no

further discussion is necessary. We will affirm the sentence of the District Court.




3
   We also note that Knighton did not object at the sentencing hearing to the District
Court’s discussion of the reasons supporting the 70-month sentence. Accordingly, if the
Court were to have erred in its lack of specificity in addressing the § 3553(a) factors, we
would then review the Court’s sentence for plain error. See Davis, 407 F.3d at 164
(citing Rule 52(b), Federal Rules of Criminal Procedure). Plain error exists when there is
“an ‘error’ that is ‘plain’ and that ‘affect[s] substantial rights.” United States v. Olano,
507 U.S. 725, 732 (1993). We find that an error affects substantial rights “if it is
prejudicial, i.e., affected the outcome of the district court proceedings.” U.S. v. Evans,
155 F.3d 245, 251 (3d Cir. 1998) (citations and internal quotations omitted). Here, even
if the District Court were required to conduct a more in-depth analysis of the § 3553(a)
factors, we are quite satisfied that it did not affect the outcome of the sentencing. We
therefore conclude that no error occurred.

                                              9